Citation Nr: 0120257	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  97-09 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for paranoid schizophrenia 
(schizophrenia), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Hartford, 
Connecticut RO.  In March 2001, a hearing was held at the 
Hartford RO before the undersigned, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's service-connected schizophrenia is 
productive of no more than considerable social and industrial 
impairment.

3.  The veteran's service-connected schizophrenia is 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 


CONCLUSION OF LAW

The veteran's service-connected schizophrenia is not more 
than 50 percent disabling, according to regulatory criteria. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9203 (2000); 38 C.F.R. §§ 4.129, 4.132, 
Diagnostic Code 9203 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO granted the veteran service connection for 
schizophrenia in July 1971 and assigned a 10 percent 
evaluation under Diagnostic Code 9203.  In June 1996, the 
veteran filed a claim for an increased rating for 
schizophrenia.

The evidence of record notes that Dr. Robert W. Behrends, 
Child and Adult Psychiatric Services, P.C., treated the 
veteran between February 1995 and October 1996, at which time 
treatment was terminated because the veteran could no longer 
afford to pay.  In a July 1996 letter, Dr. Behrends stated 
that when the veteran came for treatment, he complained of 
racing thoughts and symptoms of depression.  
The veteran was extremely ambivalent and torn between his 
prior marriage and children and his present fiancée and their 
new baby.  He was also experiencing extreme jealousy to the 
point of near delusional thinking regarding the fidelity of 
his new fiancée.  The veteran had discontinued treatment at 
the end of 1995 and did not come back for treatment until May 
1996 after he assaulted his fiancée with a knife.  The 
veteran was hospitalized for one night after this assault.  
After returning to treatment, the veteran complained of a 
renewed deepening of his depression with reduced sleep, 
reduced memory and concentration, feelings of remorse, 
crying, and occasional suicidal thoughts and emotional 
lability with irritability.  The veteran was put on the mood-
stabilizing agent, Depakote.  While taking Depakote, the 
veteran achieved improvement of his symptoms.  He experienced 
a decrease in racing thoughts, irritability, and showed good 
motivation to stabilize his mood and receive treatment.  At 
this time, the veteran also showed improvement in his 
relationship within his fiancée; he reported that there was a 
mutual wish to continue their life together and to be 
optimistic.  In this July 1996 opinion, Dr. Behrends gave the 
veteran a good prognosis.
In November 1996, the veteran underwent a VA psychiatric 
examination.  In the examination report, the examiner noted 
the veteran's history of racing thoughts and the assault on 
his fiancée.  In addition, the examiner noted that the 
veteran had been laid off for the past five months from a job 
that he had held for 11 years because of his arrest for 
assault.  The veteran claimed that the only reason that he 
was able to keep that job for 11 years was because his 
brother-in-law was the vice-president. The examiner also 
noted that the veteran had lost several jobs because of his 
temper and his suspiciousness.  The veteran noted that he 
responded well to the Depakote and had been in better shape 
with respect to his violent outbursts and paranoid ideas.  

Upon examination, the veteran was oriented in all spheres and 
spoke reluctantly with tears when describing remorse over his 
loss of control.  The veteran denied hallucinations, but 
admits to having paranoid feelings, especially regarding his 
fiancée's fidelity.  The examiner stated that the veteran 
showed no signs of trauma to the brain, his speech was 
rational and slightly pressured, but not tangential.  His 
concentration and memory were intact and he had some degree 
of insight.  At the time of examination, the veteran was 
staying at home and watching his daughter while his fiancée 
worked.  The veteran did all the housework and made minor 
repairs at home.  The veteran was not currently suicidal or 
homicidal.  The examiner diagnosed the veteran as suffering 
from a psychosis, but stated that he may have a schizo-
affective disorder or a bipolar disorder with psychosis not 
otherwise specified.  Furthermore, the examiner stated that 
the veteran's current psychiatric impairment was moderate, 
and at times when he lost control, was marked.  The veteran's 
vocational impairment was moderate, and at times marked when 
he lost control and argued at work, ultimately losing his 
job.  The examiner also stated that the veteran's social 
impairment was moderate.  The examiner concluded that "it is 
clear that he is a very mistrustful man at best and at worst 
apparently is psychotic in a paranoid fashion.  (It should be 
noted that it is possible that he has manic episodes during 
which he is quite paranoid.  The apparent subjective 
usefulness of Depakote argues for that kind of etiology to 
his difficulties.)"
By rating decision dated in January 1997, the RO granted an 
increased (50 percent) evaluation for the veteran's service-
connected schizophrenia.  The veteran appealed this decision.

In September 1997, the veteran testified during a hearing at 
the RO that he was still suffering from many of the same 
symptoms and was no longer taking medication.  He expressed 
experiencing an increase in depression and suicidal thoughts 
over the past six to seven months.  The veteran stated that 
he also had trouble remembering people's names and had bad 
migraine headaches.  The veteran stressed his suffering with 
racing thoughts, equating it with having conversations in his 
head.  The veteran explained it as hearing voices, but said 
they never tell him to do anything.  The veteran said that he 
was anxious about being at the hearing, but was able to drive 
himself there with no problem.

In February 1999, the veteran underwent another VA 
psychiatric examination.  The examiner noted the veteran's 
previous medical history and added that the veteran had been 
hospitalized in 1996 for a suicide attempt when the veteran 
overdosed on Tylenol and aspirin.  Following this suicide 
attempt, the veteran was seen at the West Haven VA Emergency 
Room for scratching his wrists after an argument with his 
fiancée.  

The examination report notes the veteran's complaints of 
chronic insomnia and paranoia.  He reported delusions of 
jealousy over his fiancée, which led him to hit her.  The 
veteran complained of racing thoughts and a possibility that 
he hears voices, but clearly has conversations in his head.  
The examiner stated that the veteran was confused about 
whether these were true sensory experiences or just part of 
his racing thoughts.  It was the opinion of the examiner, 
that these symptoms seem hallucinatory and the confusion was 
quite typical of somebody who does have hallucinatory 
experiences.  The veteran also reported a history of violence 
with his fiancée and that he had hit her three times in the 
past three years.  The veteran also reported difficulty 
finding and maintaining employment, due to his bad temper, 
inability to concentrate and handle pressure, and his 
tremendous irritability.  The examiner further stated that 
the veteran did not experience any substantial periods of 
remission; however, the Depakote still helped with his 
irritability.  

The examiner believed the veteran suffered from social 
impairment with the relationships between his ex-wife and 
current fiancée; however, despite these difficulties, the 
veteran managed to maintain some long-term relationships with 
his two children from the previous marriage and the child 
with his fiancée with whom he expressed sincere love and 
care.  Thus, the examiner stated, "the impression is of a 
man who is genuinely motivated to maintain meaningful 
relationships with other people but whose psychiatric 
symptoms interfere with his ability to do so."

Upon examination, the veteran was well-groomed, neatly 
dressed, and was very polite and cooperative.  His speech was 
slow and well-articulated.  The veteran's mood was clearly 
anxious and depressed.  His thought content was remarkable 
for paranoid ideas, especially about his fiancée's fidelity 
and supervisors at work.  The examiner believed that although 
these thoughts were not well-formed and complex delusions, 
they were certainly of paranoid delusional quality.  The 
veteran exhibited no thought disorder and at the time was not 
suicidal or homicidal.  In addition, the examiner stated that 
the veteran at least had intermittent hallucinatory 
experiences and was generally confused in reporting whether 
or not he has these experiences.  The veteran's cognitive 
exam revealed that he was fully oriented to person, place, 
and time.

Upon formal examination of memory loss, the veteran was able 
to recall all three objects put in front of him after five 
minutes.  He had a tremendous difficulty naming past 
presidents, but after hints was able to figure some out.  The 
examiner noted that the veteran was clearly slow and became 
easily confused.  It was the examiner's opinion that his 
concentration was quite impaired; however no gross 
deficiencies in memory, per se, were revealed.  The report 
stated that the veteran's judgment was impaired at times, but 
his impulse control was intact.  The veteran had episodes of 
behaving inappropriately, most notably when he hit and 
dragged his wife down stairs, which led to his being kicked 
out of the house.  The veteran was not suicidal or homicidal 
at the time of the examination.  The veteran's ability to 
maintain personal hygiene and other basic activities of daily 
living appeared to be intact and the veteran was fully 
oriented.  In addition, there was no evidence of ritualistic 
or obsessive behavior and no history of panic attacks 
elicited.  The examiner believed the veteran was clearly 
depressed and anxious, especially about work-related issues.

In conclusion, the examiner diagnosed the veteran as 
suffering from bipolar disorder, mixed type, or schizo-
affective disorder, either bipolar or depressed type.  The 
examiner reported that the veteran's Global Assessment of 
Functioning (GAF) score was 50-55.

A Travel Board Hearing was conducted in March 2001 in 
Hartford, Connecticut.  The veteran reiterated that he was 
still having problems with racing thoughts, insomnia, anger, 
and memory loss, and discussed his violent history with his 
fiancée and difficulty maintaining employment.  The veteran 
discussed that he had been employed for over a year for 40 
hours a week.  He had quit the job once, but was retained 
again because he had a friend who was a manager.  When asked 
how he was doing at this job, the veteran stated poorly and 
has had to miss several days a week.  The veteran stated that 
his fiancée was afraid to marry him because of his 
temperament.  When asked about whether he suffers from 
obsessive rituals, the veteran stated that he does not know 
because his memory is vague due to the shock treatments 
received in 1971.  The veteran stated he had been going to a 
VA hospital, but the traveling began to cost too much.  At 
the time of the hearing, the veteran was not taking any 
medication.  The veteran discussed his suicide attempt and 
further stated that during his previous marriage he tried 
running his car into a tree and cutting his wrists.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the March 2000 Supplemental Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative have been advised of the laws 
and regulations governing the claim, and been given notice of 
the information, medical evidence, and/or lay evidence 
necessary to substantiate the claim.  The RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran; in fact, it appears that all 
evidence identified by the veteran as relative to this claim 
has been obtained and associated with the claims folder.  
Moreover, the veteran has undergone an examination in 
connection with his claim.  Hence, adjudication of this 
appeal, without remand to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown , 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000). 
The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that, during the course of the veteran's 
appeal, the regulations pertaining to psychiatric 
disabilities were revised.  Therefore, he is entitled to 
adjudication under the version most favorable to him.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this regard, the 
General Counsel of VA has recently held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

Under the regulations in effect prior to November 7, 1996, 
Diagnostic Code 9203 (schizophrenia, paranoid type), and 
other codes pertaining to psychotic disorders, provide for a 
50 percent rating when there is considerable impairment of 
social and industrial adaptability.  A 70 percent rating is 
assigned when there is severe impairment of social and 
industrial adaptability.  A 100 percent rating is assigned 
where active psychotic manifestations are of such extent, 
severity, depth, persistence, or bizarreness as to produce 
total social and industrial inadaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9203 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(2000).  The revised rating criteria provides that paranoid 
schizophrenia (Diagnostic Code 9203), as well as psychiatric 
disorders other that eating disorders, are to be assigned a 
50 percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  
38 C.F.R. § 4.130, Diagnostic Code 9203 (2000).

After reviewing the pertinent evidence of record in light of 
the applicable criteria, the Board must conclude that an 
increased rating for the veteran's schizophrenia is not 
warranted under either the former or revised rating criteria.

Applying the former criteria, the Board finds that there is 
no persuasive evidence that shows that the veteran's 
schizophrenia has produced more than a considerable degree of 
industrial impairment contemplated in the criteria for a 50 
percent rating. Even though the veteran has difficulty 
maintaining employment, the veteran has been able to maintain 
gainful employment for periods of time and is currently 
employed in a full-time position.  Likewise, as noted above, 
a GAF score of 50-55 was noted during the VA examination in 
February 1999, which, according to DSM-IV, is indicative of 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  As such a 
score would not certainly justify more than the currently 
assigned 50 percent under the criteria, it provides no basis 
for assignment of any higher evaluation pursuant to the 
criteria since June 1996.

With regard to social impairment, such is significant to the 
rating process only to the extent that it affects industrial 
impairment.  38 C.F.R. § 4.129 (prior to November 7, 1996).  
Even so, the evidence shows that such is no more than 
considerable in degree.  The evidence does not demonstrate 
that schizophrenia produces severe impairment in the ability 
to establish or maintain effective or wholesome relationships 
with people.  Even though the veteran has had a history of 
irritability with unprovoked periods of violence, these 
incidents seem isolated still allowing him to have a 
productive relationship with his fiancée and his children.  
Furthermore, even though the veteran clearly shows signs of 
distress in his personal and occupational relations, the 
record is void of any evidence which exhibits that the 
veteran is completely unable to maintain effective 
relationships.  The veteran has lived with his fiancée for 
several years, and has had a sincere loving and caring 
relationship with his three children.  Clearly, such findings 
would not reflect disability in excess of that contemplated 
by the 50 percent rating currently in effect.  Therefore, 
more than a 50 percent rating under the former criteria is 
not warranted.

Turning to the revised criteria, the Board finds that the 
evidence does not in any way demonstrate that the veteran's 
schizophrenia is manifested by occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships, so as to 
warrant assignment of the next higher, 70 percent schedular 
evaluation under the revised criteria.  It follows, then, 
that there is likewise no basis for assignment of the 
maximum, 100 percent evaluation under the revised criteria.  

Although the veteran attempted suicide in May 1996, he stated 
in both the February 1999 and the November 1996 VA 
examinations that he was not currently suicidal or homicidal.  
There is also no evidence in the record that establishes that 
the veteran has ever had any ritualistic or obsessive 
behaviors.  In fact, the veteran denied any such behavior in 
the February 1999 VA examination.  During the veteran's 
examinations, the veteran's speech was clear, logical, 
relevant, and non-obscure.  The examiner during the February 
1999 VA examination noted that the veteran was oriented as to 
time, place, and person.  The record also shows that the 
veteran is always neatly dressed, capable of maintaining 
daily hygiene, and shows no signs of personal neglect. 

Further, as noted above, a GAF score of 50-55 was noted 
during the VA examination in February 1999, which, according 
to DSM-IV, is indicative of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  As such a score would not certainly justify more 
than the currently assigned 50 percent under the criteria, it 
provides no basis for assignment of any higher evaluation 
pursuant to the criteria since June 1996.

In conclusion, the Board finds that the evidence establishes 
that the veteran's service-connected schizophrenia is shown 
to be no more than 50 percent disabling under either the 
former or revised applicable schedular criteria.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096  (2000) (to be codified as amended at 38 
U.S.C. 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991). 


ORDER

An increased rating (greater than 50 percent) for the 
veteran's service-connected schizophrenia is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

